Citation Nr: 1422174	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-18 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial increased disability rating for asthma in excess of 30 percent, from July 14, 2004 to October 18, 2009 and from February 14, 2009 to the present.  

3.  Entitlement to an initial compensable disability rating from October 19, 2009 to February 13, 2013 for service connected asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1995 to July 2004.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

While this case was on appeal, a rating of 30 percent for asthma was granted in a March 2013 rating decision.  In an increased rating claim, a claimant is presumed to be seeking the maximum amount permitted.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of an increased evaluation for asthma remains before the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder is being remanded and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's service-connected bronchial asthma has been manifested by pre-bronchodilator of FEV-1/FVC of 79 percent, intermittent use of inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication for the period of July 2004 to the present.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to October 2009 or after February 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).

2.  The criteria for an increased 30 percent rating for the period of October 2009 to February 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Increased Rating for Asthma 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the Veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, the Veteran has been service connected for asthma.  The Veteran contends that he is entitled to a rating in excess of 30 percent for both the period of July 2004 to October 2009 and from February 2013 to the present and for a compensable rating or higher for the period of October 2009 to February 2013.  

For the reasons that follow, the Board concludes that the Veteran is not entitled to an evaluation rating higher than 30 percent for periods of July 2004 to October 2009 and from February 2013 to the present, but is entitled to a compensable rating for the period of October 2009 to February 2013. 

Under Diagnostic Code (DC) 6602, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.  In this case, the most favorable results to the Veteran are the pre-bronchodilator results.

The Veteran was diagnosed with asthma in service and was eventually given a medical discharge from the military as a result of his asthma disability.  An April 2013 Report of Medical Examination reports that the Veteran has a history of asthma.  An April 2013 Report of Medical History which is completed and signed by the Veteran states he was diagnosed with exercise induced asthma in 2001 and was prescribed Albuterol for shortness of breath.  The Veteran also reported that he has been prescribed Albuterol, Flovent HFA, Azmacort, and Advair since 2001 to alleviate his bronchial asthmatic symptoms.  The Veteran's primary symptom of his asthma is a cough with some shortness of breath after extended periods of physical excursion.  As a result, the Veteran was service connected for asthma and rated at 30 percent disabling due to his use of inhalational anti-inflammatory medication.  See March 2010 Rating Decision.  

The Veteran was afforded is his first post service discharge examination in November 2009.  The Veteran recited his medical history to the examiner and stated that he continued to have trouble breathing after physical exertion.  Further, he stated that he still has a cough that is persistent and nonproductive and shortness of breath at least 4 to 5 times per day.  He denied any visits to the emergency room and was not seeing a health care professional for his disability.  The diagnosis at this examination was asthma by history, but there was no active disease of the chest.  The radiograph showed that the cardiomediastinal silhouette is within normal limits.  This examination is incomplete as although it alludes to a pulmonary function test, the results from the test were not included or reported.  More significantly, this examination does not state whether Veteran is still using inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  

In March 2011, the Veteran underwent another VA examination regarding his asthma.  The impression from this examination was that the Veteran had normal AP diameter and appearance of the chest.  He had full respiratory excursion with normal breath sounds.  The lungs were clear to auscultation.  The Veteran had a 75 percent FEV1/FVC ratio post bronchodilator in November 2009 and a 73 percent FEV1/FVC ratio post bronchodilator in April 2011.  The examiner reported that the Veteran was still taking Advair to relieve his symptoms and the diagnosis was mild asthma.  Advair is an inhalational anti-inflammatory medication.  The results of this examination show that the Veteran meets the criteria for a 30 percent evaluation but not greater.  

In February 2013, the Veteran underwent his most recent VA examination for asthma disability.  At this examination, the diagnosis of asthma was continued.   The examiner noted that the Veteran's disability requires the intermittent use of an inhalational bronchodilator and daily use of inhalational anti-inflammatory medication.  A chest x-ray from November 2012 revealed emphysematous lungs that were clear and free of active infiltrates, masses, pneumothoraces, or pleural effusions.  The cardiomediastinal shadow was stable and unchanged when compared to previous test.  Pulmonary function testing was completed and accurately reflected the Veteran's pulmonary function.  The Veteran had a 79 percent FEV1/FVC ratio pre-bronchodilator.  The examiner determined that a post- bronchodilator test was not indicated in the Veteran's particular case.  

The Board acknowledges the Veteran's statements that his asthma warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment. Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected asthma.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a) (2013).

Consequently, the Board finds that the 30 percent rating, but no higher, should be assigned for the duration of the claim, i.e. since the filing of his claim in July 2004 and specifically for the period of October 19, 2009 to February 13, 2013.  Specifically, although the Veteran's pre-bronchodilator findings varied, the evidence as a whole indicates that the Veteran required daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  The evidence clearly reflects the Veteran was first prescribed such treatment during service and the November 2009 VA examination failed to comment on whether the Veteran continued to use treatment.  In light of the subsequent VA examinations reflecting continued use of inhalational bronchodilator or anti-inflammatory medication, the Board finds that the evidence is at least in equipoise and a 30 percent evaluation is warranted for the entire appeal period.  To this extent, the Veteran's appeal is granted.  

However, a rating in excess of 30 percent for asthma is not warranted as there is no evidence of FEV-1 of 55 percent or less predicted, or; FEV-1/FVC of 55 percent or less, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids at any point during the appeal period.  In fact, as noted above, all of the pulmonary function tests reflect findings over 70.  Furthermore, the Veteran consistently denied physician visits for exacerbations or attacks with episodes of respiratory failure.  The evidence also reflects the Veteran does not require corticosteroid medication.  Accordingly, the preponderance of the evidence is against this aspect of the Veteran's claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology, namely shortness of breath and coughing treated by inhalational or oral bronchodilator therapy and inhalational anti-inflammatory.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, neither the Veteran nor the record raises the issue that he is unemployable due solely to his service-connected asthma.  There is no medical evidence that the Veteran's asthma has prevented the Veteran from obtaining or maintaining employment, and he has not stated that he is unable to perform his duties due to his service-connected disability.  Rather, the record reflects that the Veteran continues to be employed.  Therefore, remand or referral of a claim for TDIU is not necessary, as there is no evidence of unemployability due to the service-connected disability.

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, letters were sent in June and August 2009 that provided the required notice.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in November 2009, March 2011 and February 2013 in relation to his asthma disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These VA examinations are adequate for the purposes of evaluating the Veteran's asthma and acquired psychiatric claims, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 


ORDER

A disability rating in excess of 30 percent for the period of July 14, 2004 to October 18, 2009 and from February 14 to the present is denied.  

A compensable rating of 30 percent, but not greater, is granted for the period of October 19, 2009 to February 13, 2013. 


REMAND

A review of the record reflects that further development is warranted.  The Veteran alleges that his psychiatric disorder is due to his experience in service, including the fact that his roommate was killed in Iraq two weeks after the Veteran returned to the States, witnessing a Humvee blow up 100 feet in front of him and exchanging fire with the enemy on two separate occasions. 

Initially, during the March 2011 VA examination the Veteran reported ongoing treatment with Dr. J.S. for the past two years and discussed an incident where he was hospitalized after an overdose.  Complete treatment records from Dr. S. and hospital records are not currently associated with the claims file and should be obtained.  

A review of the record reflects current diagnoses of anxiety disorder and PTSD.  Although the Veteran was afforded a VA examination in March 2011, this examination is not adequate.  The examiner concluded there was no diagnosis of PTSD; however, while the examiner reviewed the March 2010 private opinion that clearly concluded with a DSM-IV diagnosis of PTSD, the examiner did not discuss this opinion in his conclusion.  As noted above, the examiner did not have the complete treatment records of Dr. S. to review as they had not yet been obtained.  Additionally, while the examiner concluded that the anxiety disorder was less likely than not related to service, he failed to provide a full rationale for this opinion.  Accordingly, another VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  Records from Dr. J.S., and hospital records from the Veteran's overdose should be requested and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed psychiatric disability. All testing deemed necessary must be conducted and results reported in detail. The examiner should provide opinions as to the following: 

a) Regarding PTSD, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD began during active service or is related to any incident of service to include "fear of hostile military or terrorist activity" as defined by the revised provisions of 38 C.F.R. § 3.304(f)(3).  The examiner must comment upon the March 2010 opinion of J.S., Ph.D. that clearly provided a DSM-IV diagnosis of PTSD.
b) For any acquired psychiatric diagnosis other than PTSD, to include anxiety disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability was incurred in or aggravated by military service?  

A thorough rationale should be provided for all opinions expressed. 

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


